May 17, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

               IN THE INTEREST OF M.C.H. AKA B.G.H., A CHILD

NO. 14-12-00103-CV

                               ____________________



      This cause, an appeal from the order terminating the parental rights over the minor
child M.C.H. aka B.G.H., signed January 18, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the order. The order of the
court below is AFFIRMED.

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.